In a claim to recover property damages for trespass and negligence predicated on defendant’s failure to properly maintain its salt stockpiles, with the alleged result that the claimant’s well water became contaminated, defendant appeals from a judgment of the Court of Claims, entered August 27, 1979, which, after a nonjury trial, is in favor of the claimant. Judgment affirmed, with costs. The preponderance of evidence, particularly the testimony of the claimant’s two experts, supports the inference that the salt pollution which contaminated the claimant’s well was caused by the failure of the State to properly maintain its salt stockpiles. (See Meehan v State of New York, 95 Misc 2d 678.) Titone, J. P., Gibbons, Gulotta and Martuscello, JJ., concur.